                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY

LAW OFFICES OF NONA L. OSTROVE, LLC
1000 White Horse Road, Suite 703
Voorhees, NJ 08043
856-566-4200; FAX 856-566-4203
By: Nona L. Ostrove, Esq. NO 2942
Attorneys for Washington’s Crossing at Locust Grove Homeowners Association, Inc.

In re:                              :       IN BANKRUPTCY
                                    :       CHAPTER 13
                                    :
Amelia Brignola                     :       CASE NO. 18-14654/JNP
                                    :
               Debtor               :
                                    :

                    NOTICE OF MOTION FOR RELIEF FROM STAY

TO:

Brad J. Sadek, Esq.
Sadek & Cooper
1315 Walnut St., Ste 502
Philadelphia, PA 19107
Attorney for Debtor

Amelia Brignola
142 Liberty Way
Deptford, NJ 08096
Debtor


         PLEASE TAKE NOTICE that on the 23rd day of April, 2019 at 10:00 a.m. in the

forenoon or as soon thereafter as counsel may be heard the undersigned attorney for Washington

Crossing at Locust Grove Homeowners Association will move before the Honorable Jerrold N.

Poslusny, Jr., United States Bankruptcy Judge, United States Courthouse, 1 John F. Gerry Plaza,

Camden, NJ 08102 for an Order Vacating Stay for failure to make post-petition payments for
condominium assessments due. At the return date herein, the undersigned will rely on the

annexed certification of Cheryl Buriak, Property Manager, in support hereof.

       Pursuant to the local Rules of Bankruptcy Procedure, any opposition to this motion must

be writing, filed with the Court and served on the undersigned counsel at least 7 days prior to the

return date hereof.

       Pursuant to the local Rules of Procedure, the undersigned counsel requests oral argument

on this motion.

       The under-signed certifies as required by our local Rules of Bankruptcy Procedure that

no brief is required as the issues before this court are factual and the facts necessary to decide

this motion have been set forth in the annexed Certification.

                                       LAW OFFICES OF NONA L. OSTROVE, LLC
                                       Attorneys for Washington Crossing at Locust Grove
                                       Homeowners Association, Inc.


                                       BY: /s/Nona L. Ostrove__
                                           Nona L. Ostrove, Esq.
Dated: 03/29/2019
